DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that Brown and Malcolm references do not disclose first particles and second particles of intumescent material interspersed within the gel seal material with both the particles of intumescent material with different expatiation ratios.
Examiner notes that the combination of Brown, Malcolm and Kresyler discloses the first particles of intumescent material (Malcolm – first particles of Sodium Silicate, Col 3, lines 46 – 56) and second particles of intumescent material (second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) are interspersed within seal material (Brown 20, fig 1A) (Kresyler - 302, fig 3, Col 7 Lines 48 – 51 teaches 302 has gel coat 308 with accelerators, initiators which are intumescent, Col 7, Lines 57 - 60 teaches gel coat 308 can be FIREBLOCK.TM.) with both the particles of intumescent material with different expatiation ratios (Malcolm Col 3, lines 46 – 56 - first intumescent material and second intumescent material, with different coefficients of thermal expansion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. PG Pub # 20130187337) in view of Malcolm (U.S. Patent # 4636538) and in further view of Kresyler et al. (U.S. Patent # 9365017).

Regarding claim 1, Brown discloses an apparatus that seals a filter (12, fig 1A or 1B) to a base (18, fig 1A or 1B) and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire (Para 0031), comprising:

a seal housing between the filter and the base (16 between 12 and 18, fig 1A or 1B), 
gel seal material (seal unit with 20 and 22 includes gel seal 20, fig 1A or 1B),
wherein said seal housing is positioned relative to the filter and the base (16 relative to 12 and 18, fig 1A) and will continue to seal in the event of hot air or fire (fig 1A).

Brown does not disclose first particles of intumescent material, wherein said first particles of intumescent material undergo a chemical change when exposed to the heat at a first temperature,
second particles of intumescent material wherein said second particles of intumescent material undergo a chemical change when exposed to the heat at a second temperature higher than said first temperature, wherein said first particles of intumescent material interspersed within said seal material and said second particles of intumescent material interspersed within said seal material are of different expatiation ratios.
 However, Malcolm teaches first particles of intumescent material (first particles containing ‘Sodium Silicate’, Col 3, lines 46 - 56), wherein said first particles of intumescent material undergo a chemical change when exposed to the heat at a first temperature (Col 3, lines 46 - 56– heating the gasket resulting in expansion of Sodium Silicate at a lower temperature, that is chemical change of expansion).
(Malcolm Col 3, lines 46 – 56 - first intumescent material and second intumescent material, with different coefficients of thermal expansion).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the intumescent material of Brown to include first and second particles of intumescent material as in Malcolm, to provide two different stages of expansion of the intumescent material in the seal material in the event of heat (Malcolm Col 3, lines 46 – 56).
Brown does not disclose the particles of intumescent material interspersed within said gel seal material.
However, Kreysler teaches the particles of intumescent material interspersed within said gel seal material (302, fig 3, Col 7 Lines 48 – 51 teaches 302 has gel coat 308 with accelerators, initiators which are intumescent, Col 7, Lines 57 - 60 teaches gel coat 308 can be FIREBLOCK.TM.).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to intersperse the particles of intumescent material of Kreysler with the gel seal material of Brown, to provide uniform expansion of the intumescent material in the gel seal material in the event of heat, such combination would provide an expected benefit of accommodating different applications, fire standards, smoke standards, building standards etc. (Kreysler Col 7, lines 51 – 56).

The combination of Brown, Malcolm and Kresyler discloses first particles of intumescent material (Malcolm - first particles containing ‘Sodium Silicate’, Col 3, lines 46 - 56) interspersed within said gel seal material (Kresyler - 302, fig 3, Col 7 Lines 48 – 51 teaches 302 has gel coat 308 with accelerators, initiators which are intumescent, Col 7, Lines 57 - 60 teaches gel coat 308 can be FIREBLOCK.TM.), wherein said first particles of intumescent material undergo a chemical change when exposed to the heat at a first temperature (Malcolm Col 3, lines 46 - 56– heating the gasket resulting in expansion of Sodium Silicate at a lower temperature, that is chemical change of expansion).
second particles of intumescent material (Malcolm - second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) interspersed within said gel seal material (Kresyler - 302, fig 3, Col 7 Lines 48 – 51 teaches 302 has gel coat 308 with accelerators, initiators which are intumescent, Col 7, Lines 57 - 60 teaches gel coat 308 can be FIREBLOCK.TM.) wherein said second particles of intumescent material undergo a chemical change when exposed to the heat 
wherein said first particles of intumescent material interspersed within said gel seal material and said second particles of intumescent material interspersed within said gel seal material are of different expatiation ratios (Malcolm Col 3, lines 46 – 56 - first intumescent material and second intumescent material, with different coefficients of thermal expansion within gel seal material 20, fig 1A of Brown) (Kresyler - 302, fig 3, Col 7 Lines 48 – 51 teaches 302 has gel coat 308 with accelerators, initiators which are intumescent, Col 7, Lines 57 - 60 teaches gel coat 308 can be FIREBLOCK.TM.).

Regarding claim 3, the combination of Brown, Malcolm and Kresyler discloses an apparatus 
that seals a filter to a base and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire (Brown fig 1A), comprising:
a seal housing between the filter and the base (Brown 16 12 and 18, fig 1A);
a seal unit in said housing wherein said seal unit is a combination seal unit that includes a seal material wherein said seal material is a gel material (Brown - 22 has gel seal material 20, fig 1A or 1B);

second particles of intumescent material interspersed within said gel seal material (Malcolm - second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44 within Brown gel seal 20, fig 1A or 1B) located interspersed with said first particles of intumescent material (Kresyler - 302, fig 3, Col 7 Lines 48 – 51 teaches 302 has gel coat 308 with accelerators, initiators which are intumescent, Col 7, Lines 57 - 60 teaches gel coat 308 can be FIREBLOCK.TM.) wherein said second particles of intumescent material undergo a chemical change when exposed to the heat at a second temperature that is lower than said first temperature (Malcolm – first material with expansion at a lower temperature is lower than the second material with expansion at a higher temperature, Col 3, lines 46 – 56),
wherein said first particles of intumescent material interspersed within said gel seal material and said second particles of intumescent material interspersed within said gel seal material are of different expatiation ratios (Malcolm – first intumescent material and second intumescent material, with different coefficients of thermal expansion, Col 3, lines 46 – 56),
.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675               

/VISHAL A PATEL/Primary Examiner, Art Unit 3675